Citation Nr: 0633589	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  98-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
tubal ligation, including abdominal pain.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from October 1977 to 
October 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from February 1998 and April 1998 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In February 1998, the RO granted the veteran's claim for 
service connection for DDD of the lumbar spine and assigned a 
20 percent initial rating for the DDD of the lumbar spine.  
In April 1998, the RO denied the veteran's claims for service 
connection for residuals of a tubal ligation and a bilateral 
knee disability.  The RO also confirmed and continued the 
previously assigned initial rating for her service-connected 
DDD of the lumbar spine.  

This case was previously before the Board in April 2005, with 
additional claims at issue.  The Board denied the veteran's 
claims for service connection of a right foot disorder and 
for increased disability evaluations for hypothyroidism, 
diabetes mellitus, and a scar of the right 3rd finger, as 
well as remanded her claims for an increased disability 
rating for her DDD of the lumbar spine and for service 
connection of a bilateral knee disorder and residuals of a 
tubal ligation to the RO for further development and 
consideration.  Following the development, the RO continued 
to deny these claims and her appeal was returned to the 
Board.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims and apprised of whose responsibility 
-her's or VA's, it was for obtaining the supporting 
evidence, and all relevant evidence necessary for an 
equitable disposition of her appeal has been obtained.

2.  The veteran is not shown to have residuals of a tubal 
ligation, including abdominal pain, as a result of her active 
military service.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a bilateral knee disorder that is 
causally or etiologically related to her service 
in the military.

4.  There is no evidence that the veteran's DDD of the lumbar 
spine has caused ankylosis, significant limitation of motion 
of the dorsal spine, pronounced intervertebral disc syndrome 
or severe recurring attacks of it, a positive Goldthwaite's 
sign, incapacitating episodes, or chronic neurological 
manifestations.


CONCLUSIONS OF LAW

1.  The veteran does not have any residuals of a tubal 
ligation, including abdominal pain, which were incurred or 
aggravated during her active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

2.  The veteran does not have a bilateral knee disorder due 
to a disease or injury that was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

3.  The criteria have not been not met for a disability 
rating higher than 20 percent for DDD of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5288, 5291, 5293, 
5295 (2002), Diagnostic Codes 5288, 5291, 5293, 5295 (2003), 
Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Also, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the RO sent the veteran VCAA 
letters in April 2002, and August 2004 explaining the type of 
evidence required to substantiate her claim for a higher 
disability rating and her claims for service connection, as 
well as indicating what evidence she was responsible for 
obtaining and what VA had done and would do in helping her 
obtain supporting evidence.  The letters did not provide 
adequate notice regarding how a disability evaluation and 
effective date would be assigned if the veteran was awarded 
service connection for her residuals of a tubal ligation or 
bilateral knee disorder, nor did the letters provide adequate 
notice regarding how an effective date would be assigned if a 
higher rating were to be awarded for her back disorder.  
However, the March 2006 supplemental statement of the case 
(SSOC) included notice as to how a disability evaluation 
would be assigned.  And, the omission to inform the veteran 
as to how an effective date would be assigned if service 
connection or a higher disability evaluation were to be 
granted is nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  This is not 
prejudicial here because, as the Board will conclude below, 
the preponderance of the evidence is against the claims for 
service connection and for a higher disability rating, so any 
questions concerning the appropriate downstream disability 
evaluations and/or effective date to be assigned are rendered 
moot.  See Dingess, 2006 WL 519755, at *12 ("Other statutory 
and regulatory provisions are in place to ensure that a 
claimant receives assistance throughout the appeals process.  
...To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

The Board realizes there was no specific mention, per se, in 
either the April 2002 or more recent August 2004 VCAA letter 
of the "fourth element" discussed in Pelegrini II, but 
these letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of these letters therefore substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

As previously noted, the VCAA notice, in April 2002 and 
August 2004, was after the RO's initial adjudication of the 
veteran's claims in February 1998 and April 1998.  So this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question 
- because the VCAA did not yet exist when the RO initially 
adjudicated the claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
has since received content-complying VCAA notice such that 
she is not prejudiced.  The April 2002 and August 2004 VCAA 
notices provided her with ample opportunity to respond with 
evidence to substantiate claims for service connection and 
for a higher disability evaluation before her appeal was 
certified to the Board.  She has not indicated that she has 
any additional relevant evidence to submit or that needs to 
be obtained.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

I.  Entitlement to Service Connection

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which she served, her military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, so they must be denied.  38 C.F.R. § 3.102.  While 
the Board realizes she underwent a tubal ligation during 
service, and complained of dysmenorrheal prior to and after 
her tubal ligation, as well as complained of knee pain during 
her military service, there is no indication that the veteran 
had any chronic residual disabilities as a result.  
See 38 C.F.R. § 3.303(b) (isolated findings in service are 
insufficient to establish chronicity).

Concerning this, the Board observes the veteran did not 
report any abdominal pain or residuals of her tubal ligation 
at her discharge from service.  And, she denied experiencing 
a "trick" or locked knee and a bone or joint deformity at 
her separation examination, despite her complaints of knee 
pain after walking up stairs.  Likewise, at her separation 
examination, her knee evaluation and pelvic evaluation were 
normal from an objective clinical standpoint, with the 
exception of a right knee scar.  This is probatively 
significant and given a great deal of weight and credibility 
because this was at a time contemporaneous to her service, 
when there was no incentive - financial or otherwise - to 
fabricate information for personal gain.  See, e.g., Struck 
v. Brown, 9 Vet. App. 145, 155-56 (1996).  It stands to 
reason that, if she had any residuals of her tubal ligation, 
including abdominal pain, or a bilateral knee disorder at her 
separation from the military, as she is now alleging, then 
she would have mentioned this during her separation 
examinations so that she could be properly evaluated.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

More significantly, there is no objective evidence of 
continuity of symptomatology during the years following the 
veteran's discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  And aside from this, there also is no 
current medical evidence indicating she presently has any 
residuals of either a tubal ligation, including abdominal 
pain, or a bilateral knee disorder.  In any event, the 
veteran's history of complaints of pain during service is 
insufficient cause to grant service connection, because 
"pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   

In fact, the veteran has not provided any post-service 
medical evidence of complaints (relevant symptoms, etc.) 
and/or treatment for residuals of a tubal ligation, including 
abdominal pain, or a bilateral knee disorder.  According to 
the December 2005 VA orthopedic examiner, the veteran denied 
having any knee symptoms.  Similarly, at her December 2005 VA 
gynecological examination, she denied having a gynecological 
disorder, and a January 2006 VA gynecological follow-up 
treatment note indicates that the veteran denied experiencing 
any pain or having any complaints.  Absent medical evidence 
of current disability, there is no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran had any residuals 
of a tubal ligation, including abdominal pain, or that she 
developed a bilateral knee disorder during or as a result of 
her service in the military.  See Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of her abdominal pain or bilateral knee 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  See, too, Savage v. Gober, 10 Vet. App. at 495-498, 
indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, her allegations have 
no probative value.  So the preponderance of the evidence is 
against her claims, in turn, meaning the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not. Most of the 
evidence is against the claims, so they must be denied.  
38 C.F.R. § 3.102.

II.  Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of her award when her disability may 
have been more severe than at other times during the course 
of her appeal.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2005).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The criteria for evaluating spinal disabilities under 
38 C.F.R. § 4.71a have been revised.  First, the criteria in 
effect for evaluating disabilities under 38 C.F.R. § 4.71a, 
DC 5293 (2002) ("the old criteria") were revised effective 
September 23, 2002, codified at 38 C.F.R. § 4.71a, DC 5293 
(2003) ("the interim criteria").  Subsequently, all of the 
DCs were revised effective September 26, 2003, at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5293, used for rating intervertebral disc 
syndrome (IVDS), to DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied, unless Congress provided otherwise 
or permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the United States Court of Appeals for the 
Federal Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit).  That is, when 
amended regulations expressly state an effective date and, as 
in this case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  See, too, VAOGCPREC 3-2000 (Apr. 10, 2000); 
VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Thus, for the period prior to September 23, 2002, the Board 
must consider whether the veteran is entitled to a higher 
rating for her low back disorder under the old criteria.  For 
the period between September 23, 2002 and September 26, 2003, 
the Board must consider whether she is entitled to a higher 
rating under the old or interim criteria.  And for the period 
on and after September 26, 2003, the Board must consider 
whether she is entitled to a higher rating under the old, 
interim, or new criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than IVDS, focused on 
subjective factors such as whether any ankylosis was in a 
favorable or unfavorable position (formerly DCs 5286 through 
5289) and whether the degree of limitation of motion was 
mild, moderate or severe (formerly DCs 5290 through 5292), 
except that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  See 68 Fed. Reg. at 51454 - 51455.  Note (6) to 
the revised criteria provides that the thoracolumbar and 
cervical segments of the spine are to be separately evaluated 
except when there is unfavorable ankylosis of both segments 
which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provides for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  It further 
deserves mentioning that the spinal rating criteria revised 
on September 26, 2003, and the supplementary information in 
the published regulations indicate that examiners should be 
asked to identify the underlying pathologic process so that 
evaluations can be made under the appropriate 
diagnostic codes for spinal disability.  See 68 Fed. Reg. at 
51454 - 51455.

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating her IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurological and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Supplementary information 
in the published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified 
at 38 C.F.R. § 4.71a, DC 5243 (2005).  This new regulation 
includes the same language from the previously revised 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.

The veteran's service-connected DDD of the lumbar spine is 
currently rated under former DC 5293 and current DC 5243.  
These codes pertain to IVDS and have been discussed in the 
laws and regulations section above.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected disability, the Board has determined that 
the most appropriate diagnostic codes for evaluating the 
severity of her disability are former and current DC 5003, 
together with former DC 5292 and current DC 5242.  
Degenerative disc disease of the lumbar spine has been 
identified on the most recent X-rays (May 2005).  
The veteran's DDD of the lumbar spine appears to involve 
principally X-ray evidence of degenerative changes, pain, and 
limitation of motion.  DCs 5010 and 5242 specifically refer 
to degenerative arthritis of the spine, and the most 
appropriate former diagnostic code for evaluation of the 
disability is DC 5292 for limitation of motion of the lumbar 
spine.

The evidence of record reflects that at no time has the 
veteran been entitled to a rating higher than the 20 percent 
she is currently receiving.  While her more recent July 2002 
and May 2005 VA examination reports show that she had 
limitation of motion of the spine, these reports do not 
indicate that she had a deformity or other indication of 
ankylosis of the spine.  See Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (defining ankylosis as the complete immobility of 
a joint in a fixed position).  There is also no evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy; the May 2005 VA 
examination did not show sensory deficits or radiation.  And, 
at this VA examination, there was no evidence of decreased 
motor strength, there was normal lordosis of the lumbar 
spine, and Lasegue's sign was normal.  Moreover, there is no 
evidence of listing of the spine, abnormal mobility on forced 
motion, or positive Goldthwaite's sign.  Nor was there 
evidence of spasm of the lumbar spine noted on VA 
examinations in July 2002 and May 2005.  The 2005 examination 
also found that, while she had mild lumbosacral paraspinal 
tenderness, there were no non-organic physical signs.  The VA 
examiner reported that x-rays of the lumbar spine showed 
degenerative changes at L4-5 and L5-S1.

As to the interim criteria, the veteran would only be 
entitled to a rating higher than 20 percent if she had 
incapacitating episodes, chronic neurological manifestations, 
ankylosis of the thoracolumbar spine, or forward flexion of 
30 degrees or less.  None of these criteria are present.  She 
did not have incapacitating episodes as this term is defined 
in Note 1 to the formula for rating intervertebral disc 
syndrome.  There are no records of a physician prescribing, 
by writing, telephone, or otherwise, bed rest or any other 
such treatment; she therefore did not have incapacitating 
episodes.  Similarly, there were no chronic neurological 
signs and symptoms that were present constantly or nearly so 
and, as already alluded to, she was not diagnosed with 
ankylosis.  

As to the new general rating formula, the veteran's most 
recent VA examination report indicates that she had forward 
flexion to 60 degrees, without neurological abnormalities.  
And this is not sufficient limitation of motion to warrant a 
rating higher than 20 percent.  Further, as previously 
indicated, she did not have any ankylosis or incapacitating 
episodes requiring a physician's care.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The May 2005 
VA examiner found that range of motion was not lost upon 
repetitive motion and that flare-ups do not increased her 
symptomatology.  A higher rating is therefore not warranted 
under DeLuca, as most of the factors in question are not 
present, and the veteran's subjective complaints or pain do 
not limit the range of motion beyond what is contemplated by 
the applicable rating criteria, to in turn meet the 
requirements for a rating higher than 20 percent.

In conclusion, the preponderance of the evidence reflects 
that a rating higher than 20 percent is not warranted for the 
veteran's DDD of the lumbar spine under the old, interim, or 
new criteria, or for any other reasons.  The benefit-of-the-
doubt doctrine therefore does not apply, and her claim for a 
higher rating for this disability must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for residuals of a tubal 
ligation, including abdominal pain, is denied.

The claim for service connection for a bilateral knee 
disorder is also denied.

The claim for an initial disability rating higher than 20 
percent for DDD of the lumbar spine is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


